Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	Applicant’s election without traverse of Group I, which corresponds to claims 1-13 in the reply filed on 04/29/2022 is acknowledged. Therefore, claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee et al. (US 10,403,717; hereinafter Lee).
Regarding claim 1, Lee discloses, in figs. 1-2, a semiconductor structure, the structure comprising: two adjacent fins 104a on a substrate 100; a gate stack 136 on each of the two adjacent fins 104a; a first source/drain 122 on a first end of each fin of the two adjacent fins 104a and a second source/drain 122 on a second end of each fin 104a of the two adjacent fins 104a; a switching layer 130 on at least the first source/drain 122 on the first end of each fin 104a of the two adjacent fins 104a; a top electrode 132 on the switching layer 130; and a metal material 132 over the top electrode 132 (col. 8, lines 34-37) .  
Regarding claim 2, Lee discloses wherein the first source/drain 122 on the first end of each fin 104a of the two adjacent fins 104a and the second source/drain 122 on the second end of each fin 104a of the two adjacent fins 104a are formed with a faceted epitaxy (figs. 1-2).
Regarding claim 4, Lee discloses wherein one or more points in the faceted epitaxy 120 forming the first source/drain locates a position for a current conducting filament in the switching layer 130 on at least the first source/drain 122 on the first end of each fin 104a of the two adjacent fins 104a (figs. 1-2). Lee meet the structural limitations of the claim, thus it would also exhibit the same functional characteristics (i.e. for a current conducting filament in the switching layer on at least the first source/drain on the first end of each fin of the two adjacent fins).

3.	Claims 10-13 are rejected under 35 U.S.C. 102(a2) as being anticipated by Yeh et al. (US 10,510,861; hereinafter Yeh).
Regarding claim 10, Yeh discloses, in figs. 10A-10C, a semiconductor structure, the structure comprising: two adjacent fins 52/58 on a substrate 50; a first source/drain 82 on a first end of each fin 52/58 of the two adjacent fins 52/58 and a second source/drain 82 on a second end of each fin 52/58 of the two adjacent fins 52/58 (fig. 10C); a switching layer 92 (fig. 17A-17B) on at least one side of the first source/drain 82 on the first end of each fin 52/58 of the two adjacent fins 52/58; a top electrode 94 on the switching layer 92; a metal material 94 over the top electrode 94 (col. 12, lines 42-46); and a contact 110 in the metal material (fig. 19A-19B).  
Regarding claim 11, Yeh discloses wherein the at least one side of the first source/drain 82 on the first end of each fin 52/58 of the two adjacent fins 52/58 is an adjacent facing side of each of the first source/drain 82 on the first end of each fin 52/58 of the two adjacent fins 52/58 (fig. 14C)
Regarding claim 12, Yeh discloses wherein the switching layer 92 on the at least one side of the first source/drain 82 on the first end of each fin 52/58 of the two adjacent fins 52/58 is on a portion of an oxide layer 56 between the two adjacent fins 52/58, on facing sides of each of the first source/drain 82 on each end of each fin 52/58 of the two adjacent fins 52/58, and is on a portion of an interlayer dielectric 88 that is above the first source/drain 82 (fig. 18A-18B).   
Regarding claim 13, Yeh discloses wherein the switching layer 92 on the at least one side of the first source/drain 82 on the first end of each fin 52/58 of the two adjacent fins 52/58 and the top electrode 94 on the switching layer 92 forms a pair of resistive random-access devices (fig. 19A-19B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10,403,717) in view of Bi et al. (US 2018/0097001; hereinafter Bi).
Lee fails to disclose the source/drain having a diamond shape.
However, Bi discloses the faceted epitaxy 150 creates a diamond shape with pointed ends for the first source/drain 150 and the second source/drain 150. It should be known that it has been held that the configuration/shape of a claimed structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter


5.	Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818